Citation Nr: 1446209	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder other than asbestosis, to include as secondary to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2013, the Veteran and his spouse testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is associated with the Veteran's electronic (Virtual VA) claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was last before the Board in May 2014, when the above issue was remanded for further evidentiary development.  In the Board's May 2014 decision, service connection for asbestosis was granted and the issue of service connection for a respiratory disability, to include as secondary to asbestosis, was remanded for, inter alia, an opinion as to whether any respiratory disability was caused by or aggravated by the Veteran's service-connected asbestosis.

The Veteran was afforded a VA examination in July 2014 to address such.  The examiner, however, concluded that the Veteran does not suffer from asbestosis and, as such, any respiratory disability could not be caused or aggravated by asbestosis.  

An addendum opinion must be obtained as it is conceded that the Veteran does suffer from asbestosis.  See May 2014 Board Decision.  The examiner must assume that the Veteran suffers from asbestosis and render an opinion as to whether any other respiratory disability is caused or aggravated by his asbestosis.

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder, including a copy of this remand, to the examiner who conducted the July 2014 VA examination.  After a review of the claims folder, the examiner should provide opinions as to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected asbestosis caused or aggravated any diagnosed respiratory disability other than asbestosis?

The examiner must assume that the Veteran suffers from asbestosis.  That fact is conceded and the examiner may not dispute that the Veteran suffers from asbestosis.

If the examiner who provided the July 2014 examination is no longer available, the claims folder must be made available to another medical professional, and this professional should attempt to provide the requested opinion. Another examination should be scheduled if deemed necessary by the examiner. 

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

2. Thereafter, the AOJ should readjudicate the claim on appeal. If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



